DETAILED ACTION
Status of the Claims
	Claims 1, 4-6 and 16-29 are pending in the instant application and are being examined on the merits in the instant application. The examiner notes that the instant case includes a Requirement for Restriction dated 12/29/2017, and Applicants reply dated 02/23/2018 elected claims drawn to method(s) of forming a three-dimensional object (Group I). However, no claims stand withdrawn as the remaining claims are directed to the elected subject matter.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 12/19/2014, the filing date of PCT/JP2014/084729. Applicant's claim for a foreign priority date of, 01/23/2014, the filing date of documents JAPAN 2014-010544 and 2014-010546, is acknowledged, however the certified copies of these documents were filed in a language other than English, and no English translation(s) has/have been provided. Accordingly, foreign priority to JAPAN 2014-010544 and/or 2014-010546 cannot be afforded at this time as written description support in these documents cannot verified by the examiner.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 4-5, 16-20, 23-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over MAEKAWA (US 7,104,773; published September, 2006) in view of XU (US 2009/0208577; published August, 2009) and TAKADA (US 2009/0291500; published November, 2009).
Applicants Claims
	Applicant claims a method to prepare a three dimensional object, comprising: 
	delivering a first film forming liquid and a second film forming liquid to different positions of a substrate to obtain a layer comprising an area of a first film and an area of a second film; 
	curing the first film and the second film; and
	repeating the layer delivery to obtain stacked layers wherein each layer comprises an area of the first film and an area of the second film and curing a plurality of times until the three dimensional object is formed; 
	wherein the first film forming liquid comprises a hydrogel precursor; the hydrogel precursor comprises water, a water dispersible mineral, and a polymerizable monomer; the second film forming liquid comprises a curable material selected from the group consisting of an active energy ray-curable compound, a photopolymerizable prepolymer, an emulsion-type photo-curable resin, and a thermosetting compound, the first liquid and the second liquid are incompatible such that a clear boundary is formed between them after curing, and at least the first liquid is delivered to the area of the first film by an ink jetting method (instant claim 1). Applicants further claim the polymerizable monomer [of the first film forming liquid] is selected from acrylamide, N,N-dimethyl acrylamide, and N-isopropyl acrylamide (claims 19 & 29).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            MAEKAWA teaches a three-dimensional laminating molding device that forms three-dimensional objects using an inkjet system (see whole document, particularly the title, abstract and col.  lines 1-10). MAEKAWA teaches that “a laminating molding device using an inkjet system is expected to be used in general-purpose three-dimensional copying machines because the laminating molding device using an inkjet system has a simple configuration and is easy to handle compared with those using different systems.” (col. 1, lines 34-39). MAEKAWA teaches melt-resin methods using an XYZ movable ejection nozzle are known in the art, however using these devices “moldable shapes are restricted, and so these methods are not suited for forming complex shapes, such as practical industrial products and medical models.” [emphasis added](col. 1, last paragraph through col. 2, line 3). Accordingly, MAEKAWA teaches that the object of their invention is “to provide a three-dimensional laminating molding device that can highly-precisely form three-dimensional complex objects at high speed.” (col. 2, lines 58-62).
	MAEKAWA teaches their device includes “a support layer 36 is formed by ejecting a support material from ejection heads 31, 32, and simultaneously with this, a mold 35 is formed by ejecting a mold material from an ejection head 30 of the molding device 39.” (col. 3, line 64 through col. 4, line 1). MAEKAWA further teaches that “The molding unit 200 includes the ejection heads 30, 31, 32, and ultraviolet-ray irradiation devices 33 and 34.” [emphasis added](col. 2, lines 21-22). And teaches that “The ultraviolet-ray irradiation devices 33 and 34 are disposed to the left and right of the ejection heads 31 and 32, respectively. The ultraviolet-ray irradiation devices 33 and 34 irradiate ultraviolet rays for curing and polymerizing the photo-curing resin ink ejected from the ejection head 30.” (col. 6, lines 23-27)(instant claim 1, “delivering a first film forming liquid and a second film forming liquid to different positions of a substrate to obtain a layer comprising an area of a first film and an area of a second film;  curing the first film and the second film; and repeating the layer delivery to obtain stacked layers wherein each layer comprises an area of the first film and an area of the second film and curing a plurality of times until the three dimensional object is formed”; instant claim 16).

    PNG
    media_image1.png
    612
    764
    media_image1.png
    Greyscale

(Figure 1(a))(compare to Figures 1 & 2 of instant Application).
	MAEKAWA further teaches that “As a photo-polymerizable prepolymer, a photo-polymerizable prepolymer used for production of ultraviolet light curing resin can be used. Examples of the prepolymer that can be used without restriction may include a polyester resin, an acrylate resin, an epoxy resin, a urethane resin, an alkyd resin, an ether resin, and an acrylate or methacrylate of a polyvalent alcohol or the like. Further, a water-soluble resin and an emulsion-type photo-curing resin can also be used. Specific examples thereof include polyester (meth) acrylate, bisphenol epoxy (meth)acrylate, bisphenol A epoxy (meth)acrylate, propylene oxide-modified bisphenol A epoxy (meth)acrylate, alkali-soluble epoxy (meth)acrylate, acrylate-modified epoxy (meth)acrylate, phosphate-modified epoxy (meth)acrylate, polycarbonate urethane (meth) acrylate, polyester urethane (meth)acrylate, cycloaliphatic urethane (meth)acrylate, aliphatic urethane (meth)acrylate, polybutadiene (meth)acrylate, and polystyryl (meth)acrylate.” (col. 14, lines 34-51)(instant claim 1, “the second film forming liquid comprises a curable material selected from the group consisting of an active energy ray-curable compound, a photopolymerizable prepolymer, an emulsion-type photo-curable resin, and a thermosetting compound”)(instant claims 26 & 29).
	Regarding the limitation “wherein the second film forming liquid comprise from 0.001% to 1% by mass of the curable material” (instant claim 25), MAEKAWA teaches Experiment 1 including the same ingredients and amounts  as Example 1 of the instant specification (MAEKAWA: col. 8, lines 45-59).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of MAEKAWA is that MAEKAWA does not expressly teach the first film forming liquid includes a hydrogel precursor.
	XU teaches an apparatus for printing cells which includes an electrospinning device and an inkjet printing device operatively associated therewith (see whole document, particularly the title and abstract). XU further teaches that “Organ printing using inkjet printing is evolving to become more optimized by delivering multiple cell types and scaffolds to target specific regions. However, most current printing technologies are limited to hydrogel as the primary scaffold for tissue constructs. A major disadvantage of hydrogels is their low mechanical strength, which makes handling and in vivo application difficult, particularly for load-bearing implants. Alternative methods to create implants having enhanced mechanical properties are needed.” ([0004]). And that “Inkjet printing technology is based on the rapid creation and release of liquid droplets, followed by their precise deposition on a substrate. Recently, this technology has generated increased interest in biomedical micro-fabrication, as it offers a practical and efficient method to dispense biological and/or material elements, including living cells […].” [emphasis added]([0005]). XU teaches that the electrospinning element adds mechanical strength to the printed biomaterial, but requires special consideration such as isolation of the high voltage ([0092]-[0093]; [0101], [0105]).
	XU further teaches that “When printing certain types of two-dimensional or three-dimensional arrays, it is sometimes desired that any subsequent cell growth is substantially limited to a predefined region. Thus, to inhibit cell growth outside of this predefined region, compounds may be printed or otherwise applied to the substrate that inhibit cell growth and thus form a boundary for the printed pattern. Some examples of suitable compounds for this purpose include, but are not limited to, agarose, poly (isopropyl N-polyacrylamide) gels, and so forth. In one embodiment, for instance, this "boundary technique" may be employed to form a multi-layered, three-dimensional tube of cells, such as blood vessels. For example, a cell suspension may be mixed with a first gel ("Gel A") in one nozzle, while a second gel ("Gel B") is loaded into another nozzle.” ([0048])(instant claim 20, “incorporating an inclusion”). Regarding the different color, MAEKAWA teaches that “If the mold material and the support material have different colors, it is easily determined whether or not the support material remains when removing the support material. By adding a black dye, a black pigment, or a dark colored colorant to the support material, an absorption efficiency of the active energy ray increases, thereby enabling further improvement of smoothness of each of the layers during laminating molding.” (paragraph bridging cols. 10-11).
	TAKADA teaches organic/inorganic composite hyrdogel material which demonstrates superior mechanical properties by uniformly dispersing a clay mineral in an organic polymer (see whole document, particularly the abstract). TAKADA teaches that “An object of the present invention is to provide a production process of an organic/inorganic composite hydrogel having superior mechanical properties in a production process of an organic/inorganic composite hydrogel using an energy beam, and an antifogging coated film and cell culture substrate that use the resulting organic/inorganic composite hydrogel.” ([0006]).
	TAKADA teaches that “As a result of conducting extensive studies to solve the aforementioned problems, the inventors of the present invention found that by dispersing a non-water-soluble polymerization initiator (d) in an aqueous medium (c) and reacting, in the resulting dispersion, a water-soluble monomer (a) by irradiating with an energy beam in the presence of a water-swellable clay mineral, the reaction is completed nearly instantaneously while being resistant to the effects of oxygen. Moreover, it was also found that by dispersing a non-water-soluble photopolymerization initiator (d) in the aqueous medium (c), the non-water-soluble photopolymerization initiator (d) is interposed around the water-swellable clay mineral (b) when the water-swellable clay mineral (b) is present in the dispersion. When the water-soluble organic monomer (a) is polymerized in such an environment, the polymerization reaction begins from the photopolymerization initiator interposed around the water-swellable clay mineral (b), bonding between a polymer of the water-soluble organic monomer (a) and the water-swellable clay mineral (b) proceeds favorably, and a three-dimensional network structure is formed in which the polymer of the water-soluble organic monomer (a) is crosslinked between the water-swellable clay mineral (b), thereby allowing the production of an organic/inorganic composite hydrogel having superior mechanical properties.” ([0007])(instant claim 27).
	TAKADA teaches examples of such water-soluble organic monomers (a) that can be used include N-substituted acrylamide derivatives such as N,N-diethyl acrylamide ([0020]) (instant claim 1, “a hydrogel precursor”; instant claims 18-19). TAKADA teaches that an example of the water-swellable clay mineral (b) used in the present invention is a swellable clay mineral capable of separating into a layered form such as water-swellable hectorite, water-swellable montmorillonite, water-swellable saponite, and water-swellable synthetic mica ([0026])(instant claim 1, “a water-dispersible mineral”; instant claim 4). TAKADA teaches that examples of the non-water-soluble polymerization initiator (d) used in the present invention include acetophenones such as p-tert-butyl trichloroacetophenone, benzophenones such as 4,4'-bisdimethylaminobenzophenone, ketones such as 2-methylthioxanthone, among others, including 1-hydroxycyclohexyl phenyl ketone ("Irgacure 184") ([0029] & [0076]).
	Regarding the amount of the water-dispersible mineral, the amount of polymerizable monomer and the amount recited in instant claim 25, TAKADA teaches Example 1 including about 4.5% Laponite XLG (0.8 g in 22.8 g) and about 9% of the polymerizable monomer N,N-dimethyl acrylamide (2 g in 22.8 g) (instant claim 25). 
	TAKADA claims “A production process of a coated film comprising an organic/inorganic composite hydrogel having a three-dimensional network structure composed of a polymer of a water soluble organic monomer (a) and a water-swellable clay mineral (b), comprising the steps of: coating an energy beam-curable composition (X), containing a dispersion of a non-water-soluble polymerization initiator ( d) dispersed in the water-soluble organic monomer (a), the water-swellable clay mineral (b) and an aqueous medium (c), onto a substrates and irradiating the coated substrate with an energy beam.” [emphasis added](claim 15).
	Regarding the limitation “the first and second liquid are incompatible such that a clear boundary is formed between the after curing” (instant claim 1, lines 15-17) the examiner argues that it would have been prima facie obvious to use the photocurable mold material taught by MAEKAWA and the photocurable hydrogel material taught by TAKADA to produce a complex medical model with increased mechanical strength in the hydrogel, the materials being the same and using the same three-dimensional laminating molding device, the result of  “the first and second liquid are incompatible such that a clear boundary is formed between the after curing” would also have been the same. Similarly, the materials being the same, the different areas of a layer including the photocurable hydrogel and the photocurable mold material taught by MAEKAWA, the different photocured compositions would have had a different hardness (instant claims 17 & 23-24).
	Regarding the method involving detaching the hydrogel from the curable material (instant claim 5), it would have been prima facie obvious to remove the medical model from the mold upon completion thus including “detaching a portion made of a hydrogel produced from the hydrogel precursor, and a portion made of a polymer produced from the curable material from each other.”
	
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the three-dimensional laminating molding device of MAEKAWA to form a medical model that includes a hydrogel, as suggested by XU, and to use the hydrogel of TAKADA as the hydrogel material of the medical model due to the increased mechanical strength provided by the uniformly dispersed clay mineral and reduced complexity of simply using the inkjet printing technology as an alternative to the electrospinning printing technology of XU, as this would have been a much simpler process, especially given that the three-dimensional laminating molding device of MAEKAWA already includes “ultraviolet-ray irradiation devices 33 and 34 irradiate ultraviolet rays for curing and polymerizing the photo-curing resin ink ejected from the ejection head 30” such that it would have been advantageous to use the photocurable mold material of MAEKAWA for the support and the organic/inorganic composite hydrogel of TAKADA which also includes a photocurable material (e.g. N,N-diethyl acrylamide) and produce the instantly claimed invention because it would have allowed printing of complex shaped medical models using the simpler inkjet printing technology of MAEKAWA.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over MAEKAWA (US 7,104,773; published September, 2006) in view of XU (US 2009/0208577; published August, 2009) and TAKADA (US 2009/0291500; published November, 2009 as applied to claims 1, 4-5, 16-20, 23-27 and 29 above, and further in view of REFOJO (US 4,452,776, 6/5/1984) as evidenced by Surya (IOP Conf. Series: Materials Science and Engineering 343 (2018) 012028).
	As described above, MAEKAWA, XU and TAKADA teach the limitations to Claim 1. They do not expressly teach that the rubber hardness of the portion made of the hydrogel is from 6 to 60 as measured with a durometer according to a method compliant with ISO7691 Type A. However, REFOJO teaches that for a hydrogel implant (abstract), it is beneficial to have a Shore durometer (Type A-2) hardness of 10-65 when dry and up to 25 when hydrated (column 4, lines 10-19). It would have therefore been obvious to prepare the hydrogel of Wicker and Moon with such a hardness, as the hydrogel is to be implanted (XU, [0004]). Surya provides evidence that measurements performed with a Shore A type durometer are compliant with ISO 7691-I (i.e., Type A) (page 3).
	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over MAEKAWA (US 7,104,773; published September, 2006) in view of XU (US 2009/0208577; published August, 2009) and TAKADA (US 2009/0291500; published November, 2009 as applied to claims 1, 4-5, 16-20 and 23-26 above, and further in view of YANG (US 2007/0059459; published March, 2007) and BOLAND (US 2004/0237822; published December, 2004).
	As described above, MAEKAWA, XU and TAKADA teach the limitations to Claim 1. They do not expressly teach applying a moisture retaining coating to a region formed by curing the area of the first film. However, YANG teaches inkjet printed hydrogel sensors (see whole document) including a humectant that is preferably biocompatible ([0047]), and BOLAND teaches compositions, similar to XU and TAKADA, of inkjet printable hydrogel including biological cells (see whole document). BOLAND further teaches that various mechanisms may be employed to facilitate survival of the cells during and/or after printing such a coating layer applied above the cell layer. Thus, given the suggestion of XU and TAKADA to incorporate biological cells in their hydrogels, it would have been prima facie obvious to coat the hydrogel with a composition that would facilitate the survival of the cells such as a biocompatible humectant as suggested by YANG and BOLAND.

	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over MAEKAWA (US 7,104,773; published September, 2006) in view of XU (US 2009/0208577; published August, 2009) and TAKADA (US 2009/0291500; published November, 2009 as applied to claims 1, 4-5, 16-20 and 23-26 above, and further in view of NEEFE (US 4,597,918; published July, 1986) and Waje et al. (“Drying and shrinkage of polymer gels,” 2005; Brazilian Journal of Chemical Engineering, Vol. 22, No. 2, pp. 209-216; of record).
	As described above, MAEKAWA, XU and TAKADA teach the limitations to Claim 1. They do not expressly teach “detaching a portion made of hydrogel produced from the hydrogel precursor, and a portion made of a polymer produced from the curable material from each other by drying shrinkage.” (instant claim 22). However, NEEFE teaches molded hydrogel contact lenses removed from the mold by shrink drying (see whole document, particularly col. 2, lines 25-36, claim 1). NEEFE does not teach photocurable hydrogels, however, Waje et al. teaches photocurable acrylic acid, acrylamide, N,N’-methylene bisacrylamide hydrogels including the drying and shrinking behavior (see whole document, particularly the abstract). It would have been prima facie obvious to produce an inkjet printed hydrogel per the teachings of MAEKAWA, XU and TAKADA, as discussed above, and further to remove the hydrogel from the photocured non-hydrogel  support structure (mold) by drying it sufficiently to detach from the mold, as suggested by NEEFE and Waje et al. in order to facilitate easy removal of the hydrogel medical model.
	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over MAEKAWA (US 7,104,773; published September, 2006) in view of XU (US 2009/0208577; published August, 2009) and TAKADA (US 2009/0291500; published November, 2009 as applied to claims 1, 4-5, 16-20, 23-27 and 29 above, and further in view of ANDERSON (U.S. 5,607,552; published March, 1997).
	As described above, MAEKAWA, XU and TAKADA teach the limitations to Claim 1. They do not expressly teach inclusion of a stabilizer (instant Specification, p. 7, lines 19-23).
	ANDERSON teaches aqueous suspension of colloidal particles including hydrated particles of clays which are expandable in water and which are of the smectite type (col. 1, lines 44-48; col. 2, lines 44-46). ANDERSON further teaches that “Protective colloids and/or dispersing agents can, however, be used if desired, particularly for suspensions of higher dry contents. Such agents can for example be of anionic or nonionic character. As examples of suitable protective colloids can be mentioned water soluble cellulose derivatives such as hydroxyethyl- and hydroxypropyl-, methylhydroxypropyl- and ethyihydroxyethyl-cellulose, methyl- and carboxymethylcellulose, gelatin, starch, guar gum, xanthan gum, polyvinyl alcohol etc .. Optional dispersing agents shall be of anionic and/or nonionic character. Anionic dispersing agents can for example be alkyl- or alkylaryl- sulphates, -sulphonates, -ethersulphates, -phosphates or -etherphosphates, polyacrylic acid and salts of polyacrylic acid etc. Nonionic dispersing agents can for
example be ethoxytated fatty alcohols, fatty acids, alkyl phenols or fatty acid amides, ethoxylated or non-ethoxylated glycerol esters, sorbitan esters of fatty acids etc.” (col. 3, lines 26-42). It would have been prima facie obvious to produce an inkjet printed hydrogel per the teachings of MAEKAWA, XU and TAKADA, as discussed above, and further to include protective colloid and/or dispersing agent in order to maintain the stability of the clay mineral dispersion per the teachings of ANDERSON (instant claim 28, a stabilizing agent).
Response to Arguments:
	Applicant's arguments filed 03/03/2022 have been fully considered but they are not persuasive.
	Applicants argue that the cited “combination of references does not direct the skilled artisan to form a layer with both a first liquid comprising a hydrogel precursor and a second liquid comprising a curable material, as recited in the claims” (paragraph bridging pp. 11-12).
	In response the examiner argues that MAEKAWA clearly that teaches their device includes “a support layer 36 is formed by ejecting a support material from ejection heads 31, 32, and simultaneously with this, a mold 35 is formed by ejecting a mold material from an ejection head 30 of the molding device 39.” (col. 3, line 64 through col. 4, line 1). And while MAEKAWA does not expressly teach a hydrogel as the mold material, XU that “Inkjet printing technology is based on the rapid creation and release of liquid droplets, followed by their precise deposition on a substrate. Recently, this technology has generated increased interest in biomedical micro-fabrication, as it offers a practical and efficient method to dispense biological and/or material elements, including living cells […].” [emphasis added]([0005]). Thus reasonably suggesting to one of ordinary skill in the art that inkjet printing of a hyrdogel material would have been useful in the three-dimensional laminating molding device of MAEKAWA, particularly in the printing of medical material such as organ printing as suggested by the combination of MAEWAKA (col. 2, line 1-3), and XU ([0004])
	Applicants further argue that the “The support material in Maekawa is not the cited active energy ray-curing compound, but instead, it is ‘…a material that melts or deforms when irradiated with an active energy ray …’ thereby improving, according to Maeda, “smoothness of each support layer during laminating molding process’ and further ‘secur[ing] the strength of a mold.’” (p. 12, lines 5-9). Applicants then contrast the teaching of XU arguing that “Neither Maekawa nor Xu nor any other cited reference provides any expectation that a photo-polymerizable prepolymer-derived material would be biodegradable or otherwise biocompatible. Therefore, if the skilled artisan were to look to the disclosure of Xu which is entirely focused on printing tissues and cells, then the skilled artisan would not have retained the use of a photo-polymerizable prepolymer-derived material in the printed object. While Maekawa indeed includes a mention about medical models, Applicants respectfully note the wide difference between a mere model and an object which must be biocompatible for actual medical use in a patient, which is the entire purpose of incorporating any material disclosed in XU.” (p. 12, lines 10-21).
	In response the examiner argues that the reference being modified, the primary reference, is MAEKAWA which clearly suggests medical models. XU is relied on as teaching that hydrogels are actually inkjet printable materials, and while XU does teaches “Organ printing” ([0004]), one of ordinary skill in the art would have clearly recognized that 3-D printing of an organ model would have been within the scope of organ printing (i.e. bridging the gap between a medical model and an actual usable 3-D printed organ). Additionally, the examiner maintains that it would have been within the ordinary level of skill in the art to understand the properties of the 3-D printed materials, particularly in reference to materials suitable for supporting a 3-D printed hydrogel material. With respect to “biodegradable or otherwise biocompatible” the instant claims do not require this feature, and MAEKAWA teaches medical models which would arguably require neither biodegradable or biocompatible materials, though it may have been prima facie obvious to utilize such materials in an implantable 3-D printed tissue/organ.
	Applicants further argue that “such a combination, at best, result in the replacement of Maekawa’s active energy ray-curing compound with a hydrogel precursor, leaving a process that entirely lacks Maekawa’s active energy ray-curing compound. Thus, the asserted combination of references does not suggest forming a layer with both a first liquid comprising a hydrogel precursor and a second liquid comprising a curable material, as presently claimed.” (paragraph bridging pp. 12-13).
	The examiner respectfully disagrees. It would have been within the ordinary level of skill in the art to understand the properties of the 3-D printed materials, particularly in reference to materials suitable for supporting a 3-D printed hydrogel material. And a feature of the 3-D printing device of MAEKAWA is the inclusion of ultraviolet-ray irradiation devices 33 and 34 in Figure 1a, 1b and 6. Therefore, it would have been prima facie obvious to utilize ultraviolet-ray curable polymers in the device including those disclosed in MAEKAWA and TAKADA.
	Applicants further argue that “The record contains no indication that a curable compound of Maekawa would be beneficial or even safe in combination with a hydrogel in the context of printing tissues or cells, or for any other common purpose.” (p. 13, lines 10-13).
	In response the examiner argues that one of ordinary skill in the art would have clearly recognized that the hydrogel is what is taught as being compatible with cells, and there is no teaching to combine cells or tissues with the curable compound of MAEKAWA, and the combination of references does not suggest a requirement for cells or tissue but rather to use the three-dimensional laminating molding device of MAEKAWA to form a medical model that includes a hydrogel, as suggested by XU, and to use the hydrogel of TAKADA as the hydrogel material of the medical model due to the increased mechanical strength provided by the uniformly dispersed clay mineral and reduced complexity of simply using the inkjet printing technology as an alternative to the electrospinning printing technology of XU, as this would have been a much simpler process, especially given that the three-dimensional laminating molding device of MAEKAWA already includes “ultraviolet-ray irradiation devices 33 and 34 irradiate ultraviolet rays for curing and polymerizing the photo-curing resin ink ejected from the ejection head 30” such that it would have been advantageous to use the photocurable mold material of MAEKAWA for the support and the organic/inorganic composite hydrogel of TAKADA which also includes a photocurable material (e.g. N,N-diethyl acrylamide) and produce the instantly claimed invention because it would have allowed printing of complex shaped medical models using the simpler inkjet printing technology of MAEKAWA.
	Applicants further argue that “The references also fail to provide any reasonable expectation of success in using an ink jetting method to deliver a liquid that comprises a water dispersible mineral, as recited in the claims. The Office relies on Takeada with respect to the water dispersible mineral. […] However, Takada is entirely silent as to any ink jetting method. […] Without any instruction to enable the skilled artisan to perform an ink jetting method with a liquid that contains a water dispersible mineral component, Applicants respectfully submit that the cited ” (p. 13, lines 17-20).
	In response the examiner argues that it would have been within the ordinary level of skill in the art to utilize the water dispersible mineral containing clay of TAKEADA in an ink jet printing method. For example, MAEKAWA teaches inorganic pigments as suitable for dispersing in the printed medium (col. 3, lines 5-26), and further that the mold material is liquid at room temperature to prevent nozzle clogging (col. 13, lines 30-31). MAEKAWA further teaches that the particular location of the ultraviolet-ray irradiation devices 33 and 34 are such that leakage light or reflected light hardly irridates the ejection head 30, so that clogging of the nozzles 1 of the ejection head 30 can be prevented (col. 7, lines 19-24). TAKEADA teaches an aqueous based hydrogel precursor material (abstract) wherein a non-water-soluble polymerization initiator (d) in an aqueous medium (c) and reacting, in the resulting dispersion, a water-soluble monomer (a) by irradiating with an energy beam in the presence of a water-swellable clay mineral, the non-water-soluble initiator being interposed around the water-swellable clay mineral ([0007]). Thus, in would have been clear to one of ordinary skill in the art that the aqueous medium based dispersion of TAKEADA would have been amenable to ink jetting by the method/device of MAEKAWA as it is an aqueous based dispersion (i.e. a liquid, TAKEADA: Example 1: 20 g water combined with 2 g water-soluble polymer and 0.8 g laponite mineral) and UV curable (TAKEADA: Example 1).
	The examiner further cites Zhang et al.1 disclosing that “ A possible approach is ink-jet printing that has been used as a solid free-forming technique for ceramic powders.” (p. 11, col. 2, lines 11-12), and suggesting Laponite for the same (p. 11, col. 1, 2nd paragraph; p. 15, col. 1, lines 18-22); and Talbot et al.2 teaching “Inkjet printing is a widely used noncontact method for delivering colloidal suspensions onto substrate.” (§Introduction, lines 1-2), and specifically teaching inkjet printing laponite “In the inkjet nozzle, the laponite network is broken down under high shear. Recovery of the low shear viscosity of laponite suspensions was shown to be fast with respect to the lifetime of the droplet, which was instrumental in controlling the deposit morphology.” (see whole document, particularly the abstract). Accordingly, one of ordinary skill in the art pertaining to inkjet printing would have recognized that clay minerals such as laponite could have been inkjet printed with a reasonable expectation of success (MPEP §2143.02). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-6 and 16-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent 10,066,082 in view of MAEKAWA (US 7,104,773; published September, 2006); XU (US 2009/0208577; published August, 2009) and TAKADA (US 2009/0291500; published November, 2009); and for instant claim 6 further in view of REFOJO (US 4,452,776, 6/5/1984) as evidenced by Surya (IOP Conf. Series: Materials Science and Engineering 343 (2018) 012028); and for instant claim 21 further in view of YANG (US 2007/0059459; published March, 2007) and BOLAND (US 2004/0237822; published December, 2004); and for instant claim 22 further in view of NEEFE (US 4,597,918; published July, 1986) and Waje et al. (“Drying and shrinkage of polymer gels,” 2005; Brazilian Journal of Chemical Engineering, Vol. 22, No. 2, pp. 209-216; of record).
	Claims 1 and 2 of US Patent 10,066,082 teach the limitations of instant Claim 1 except that the liquid is delivered by ink jetting.
	MAEKAWA teaches a three-dimensional laminating molding device that forms three-dimensional objects using an inkjet system, including for a medical mold, as discussed above and incorporated herein by reference.
	XU teaches an apparatus for printing cells which includes an electrospinning device and an inkjet printing device operatively associated therewith, including inkjet printing a hydrogel, as discussed above and incorporated herein by reference.
	TAKADA teaches organic/inorganic composite hydrogel material which demonstrates superior mechanical properties by uniformly dispersing a clay mineral in an organic polymer, as discussed above and incorporated herein by reference.
	For instant claim 6, REFOJO teaches that for a hydrogel implant (abstract), it is beneficial to have a Shore durometer (Type A-2) hardness of 10-65 when dry and up to 25 when hydrated (column 4, lines 10-19). It would have therefore been obvious to prepare the hydrogel of Wicker and Moon with such a hardness, as the hydrogel is to be implanted (XU, [0004]). Surya provides evidence that measurements performed with a Shore A type durometer are compliant with ISO 7691-I (i.e., Type A) (page 3).
	For instant claim 21, YANG teaches inkjet printed hydrogel sensors (see whole document) including a humectant that is preferably biocompatible ([0047]), and BOLAND teaches compositions, similar to XU and TAKADA, of inkjet printable hydrogel including biological cells (see whole document). BOLAND further teaches that various mechanisms may be employed to facilitate survival of the cells during and/or after printing such a coating layer applied above the cell layer. Thus, given the suggestion of XU and TAKADA to incorporate biological cells in their hydrogels, it would have been prima facie obvious to coat the hydrogel with a composition that would facilitate the survival of the cells such as a biocompatible humectant as suggested by YANG and BOLAND.
	For instant claim 22, NEEFE teaches molded hydrogel contact lenses removed from the mold by shrink drying (see whole document, particularly col. 2, lines 25-36, claim 1). NEEFE does not teach photocurable hydrogels, however, Waje et al. teaches photocurable acrylic acid, acrylamide, N,N’-methylene bisacrylamide hydrogels including the drying and shrinking behavior (see whole document, particularly the abstract). It would have been prima facie obvious to produce an inkjet printed hydrogel per the teachings of MAEKAWA, XU and TAKADA, as discussed above, and further to remove the hydrogel from the photocured non-hydrogel  support structure (mold) by drying it sufficiently to detach from the mold, as suggested by NEEFE and Waje et al. in order to facilitate easy removal of the hydrogel medical model.
	It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use ink jetting to deliver the first liquid, i.e., the hydrogel solution to be cured, in the method of US Patent 10,066,082, as the hydrogel of US Patent 10,066,082 is used as a cell scaffold (column 1, lines 26 and 27).
Claims 1, 4-6 and 16-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,882,245 (hereafter ‘245) in view of MAEKAWA (US 7,104,773; published September, 2006); XU (US 2009/0208577; published August, 2009) and TAKADA (US 2009/0291500; published November, 2009); and for instant claim 6 further in view of REFOJO (US 4,452,776, 6/5/1984) as evidenced by Surya (IOP Conf. Series: Materials Science and Engineering 343 (2018) 012028); and for instant claim 21 further in view of YANG (US 2007/0059459; published March, 2007) and BOLAND (US 2004/0237822; published December, 2004); and for instant claim 22 further in view of NEEFE (US 4,597,918; published July, 1986) and Waje et al. (“Drying and shrinkage of polymer gels,” 2005; Brazilian Journal of Chemical Engineering, Vol. 22, No. 2, pp. 209-216; of record).
	Claims 1 and 6 of ‘245 teach the limitations of instant Claim 1 except that the liquid is delivered by ink jetting.
MAEKAWA teaches a three-dimensional laminating molding device that forms three-dimensional objects using an inkjet system, including for a medical mold, as discussed above and incorporated herein by reference.
	XU teaches an apparatus for printing cells which includes an electrospinning device and an inkjet printing device operatively associated therewith, including inkjet printing a hydrogel, as discussed above and incorporated herein by reference.
	TAKADA teaches organic/inorganic composite hydrogel material which demonstrates superior mechanical properties by uniformly dispersing a clay mineral in an organic polymer, as discussed above and incorporated herein by reference.
	For instant claim 6, REFOJO teaches that for a hydrogel implant (abstract), it is beneficial to have a Shore durometer (Type A-2) hardness of 10-65 when dry and up to 25 when hydrated (column 4, lines 10-19). It would have therefore been obvious to prepare the hydrogel of Wicker and Moon with such a hardness, as the hydrogel is to be implanted (XU, [0004]). Surya provides evidence that measurements performed with a Shore A type durometer are compliant with ISO 7691-I (i.e., Type A) (page 3).
	For instant claim 21, YANG teaches inkjet printed hydrogel sensors (see whole document) including a humectant that is preferably biocompatible ([0047]), and BOLAND teaches compositions, similar to XU and TAKADA, of inkjet printable hydrogel including biological cells (see whole document). BOLAND further teaches that various mechanisms may be employed to facilitate survival of the cells during and/or after printing such a coating layer applied above the cell layer. Thus, given the suggestion of XU and TAKADA to incorporate biological cells in their hydrogels, it would have been prima facie obvious to coat the hydrogel with a composition that would facilitate the survival of the cells such as a biocompatible humectant as suggested by YANG and BOLAND.
	For instant claim 22, NEEFE teaches molded hydrogel contact lenses removed from the mold by shrink drying (see whole document, particularly col. 2, lines 25-36, claim 1). NEEFE does not teach photocurable hydrogels, however, Waje et al. teaches photocurable acrylic acid, acrylamide, N,N’-methylene bisacrylamide hydrogels including the drying and shrinking behavior (see whole document, particularly the abstract). It would have been prima facie obvious to produce an inkjet printed hydrogel per the teachings of MAEKAWA, XU and TAKADA, as discussed above, and further to remove the hydrogel from the photocured non-hydrogel  support structure (mold) by drying it sufficiently to detach from the mold, as suggested by NEEFE and Waje et al. in order to facilitate easy removal of the hydrogel medical model.
It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use ink jetting to deliver the first liquid, i.e., the hydrogel solution to be cured, in the method of ‘245 when used to deliver cells as a tissue substitute (see page 5 of specification of copending Application No. 15/194934).

Claims 1, 4-6 and 16-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of U.S. Patent 10,854,113 (hereafter ‘113) in view of MAEKAWA (US 7,104,773; published September, 2006); XU (US 2009/0208577; published August, 2009) and TAKADA (US 2009/0291500; published November, 2009); and for instant claim 6 further in view of REFOJO (US 4,452,776, 6/5/1984) as evidenced by Surya (IOP Conf. Series: Materials Science and Engineering 343 (2018) 012028); and for instant claim 21 further in view of YANG (US 2007/0059459; published March, 2007) and BOLAND (US 2004/0237822; published December, 2004); and for instant claim 22 further in view of NEEFE (US 4,597,918; published July, 1986) and Waje et al. (“Drying and shrinkage of polymer gels,” 2005; Brazilian Journal of Chemical Engineering, Vol. 22, No. 2, pp. 209-216; of record). 
Claim 9 of 13 teaches the limitations of instant Claim 1 except that the liquid is delivered by ink jetting. 
	XU teaches an apparatus for printing cells which includes an electrospinning device and an inkjet printing device operatively associated therewith, including inkjet printing a hydrogel, as discussed above and incorporated herein by reference.
	TAKADA teaches organic/inorganic composite hydrogel material which demonstrates superior mechanical properties by uniformly dispersing a clay mineral in an organic polymer, as discussed above and incorporated herein by reference.
	For instant claim 6, REFOJO teaches that for a hydrogel implant (abstract), it is beneficial to have a Shore durometer (Type A-2) hardness of 10-65 when dry and up to 25 when hydrated (column 4, lines 10-19). It would have therefore been obvious to prepare the hydrogel of Wicker and Moon with such a hardness, as the hydrogel is to be implanted (XU, [0004]). Surya provides evidence that measurements performed with a Shore A type durometer are compliant with ISO 7691-I (i.e., Type A) (page 3).
	For instant claim 21, YANG teaches inkjet printed hydrogel sensors (see whole document) including a humectant that is preferably biocompatible ([0047]), and BOLAND teaches compositions, similar to XU and TAKADA, of inkjet printable hydrogel including biological cells (see whole document). BOLAND further teaches that various mechanisms may be employed to facilitate survival of the cells during and/or after printing such a coating layer applied above the cell layer. Thus, given the suggestion of XU and TAKADA to incorporate biological cells in their hydrogels, it would have been prima facie obvious to coat the hydrogel with a composition that would facilitate the survival of the cells such as a biocompatible humectant as suggested by YANG and BOLAND.
	For instant claim 22, NEEFE teaches molded hydrogel contact lenses removed from the mold by shrink drying (see whole document, particularly col. 2, lines 25-36, claim 1). NEEFE does not teach photocurable hydrogels, however, Waje et al. teaches photocurable acrylic acid, acrylamide, N,N’-methylene bisacrylamide hydrogels including the drying and shrinking behavior (see whole document, particularly the abstract). It would have been prima facie obvious to produce an inkjet printed hydrogel per the teachings of MAEKAWA, XU and TAKADA, as discussed above, and further to remove the hydrogel from the photocured non-hydrogel  support structure (mold) by drying it sufficiently to detach from the mold, as suggested by NEEFE and Waje et al. in order to facilitate easy removal of the hydrogel medical model.
It would have therefore been obvious to one of ordinary skill in the art at the time of invention to use ink jetting to deliver the first liquid, i.e., the hydrogel solution to be cured, in the method of ‘113. 

Response to Arguments:
	Applicant's arguments filed 03/03/2022 have been fully considered but they are not convincing because Applicants have added no arguments over the arguments raised under 35 U.S.C. 103 addressed above. 
Conclusion
	Claims 1, 4-6 and 16-29 are pending and have been examined on the merits. Claims 1, 4-6 and 16-29 are rejected under 35 U.S.C. 103; and claims are rejected based on obvious-type double patenting over claims of U.S. Patent Nos. 10,066,082; 10,882,245; and 10,854,113. No claims allowed at this time.
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619    


/TIGABU KASSA/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Zhang et al.; “Morphologies developed by the drying of droplets containing dispersed and aggregated layered double hydroxide platelets,” ELSEVIER; Journal of Colloid and Interface Science, pp. 11-17.
        2 Talbot et al.; “Control of the Particle Distribution in Inkjet Printing through an Evaporation-Driven Sol-Gel Transition,” 2014, ACS Applied Materials and Interfaces, Vol. 6, pp. 9572-9583.